Case 6:18-cr-00042-JDK-JDL Document 214 Filed 04/18/19 Page 1 of 1 PageID #: 614



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  UNITED STATES OF AMERICA,                           §
                                                      §
                                                      § CASE NUMBER 6:18-CR-00042-JDK
  v.                                                  §
                                                      §
                                                      §
  KARLA PATRICIA TRUJILLO (12),                       §


                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                        AND FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count Ten with a

 violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

 (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a proceeding

 in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

 the Court accept the defendant’s guilty plea. The parties waived their right to file objections to the

 Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

 Recommendation should be accepted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

 States Magistrate Judge, filed WEDNESDAY, APRIL 17, 2019, are hereby ADOPTED.

        It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

 defendant GUILTY of Count Ten of the Indictment in the above-numbered cause.

        So ORDERED and SIGNED this 18th day of April, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
